DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claimed limitation of “a pore-type heater having a center pore recess; a tapered structure formed on the pore-type heater and having a tip portion at least extending down to the center pore recess; and a containment layer confining volatile active material during any of a fabrication and an operation of the semiconductor device performed above a threshold temperature”, as recited in claim 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (7,671,355). 
a pore-type heater 58 having a center pore recess; 
a tapered structure formed on the pore-type heater 58 and having a tip portion at least extending down to the center pore recess; 
wherein the pore-type heater further has a dual walled containment layer 61 (since layer 61 comprises more than one layer) confining volatile active material 62 by two encapsulating adjacent elements 61 of the dual walled containment layer during any of a fabrication and an operation of the semiconductor device performed above a threshold temperature, 
a first of the two encapsulating adjacent elements Ti (e.g.) fully encapsulating sides and a lower region of the volatile active material 62 and a second of the two encapsulating adjacent elements TiN (e.g.) fully encapsulating sides of the first of the two encapsulating adjacent elements.

Regarding the claimed limitations of “a containment layer confining volatile active material during any of a fabrication and an operation of the semiconductor device performed above a threshold temperature”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The confinement of a volatile active material by a containment layer during any of a fabrication and an operation of the semiconductor device performed above a threshold temperature does not produce a structure which is different from a structure in which the volatile active material is not confined by a 
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, Kuo et al. teach in figure 10 and related text that the pore-type heater is filled with at least two metals 61, 62, with a first metal of the at least two metals being the first of the two encapsulating adjacent elements.

Regarding claim 3, Kuo et al. teach in figure 10 and related text that the at least two metals form a metallic heater structure comprising the first metal 62  (formed of aluminum) forming a core encapsulated by a second metal 61 (formed of Ti or TiN) such that a majority of a current flow through the metallic structure is through the first metaldue to a resistance differential between the first metal and the second metal.



Regarding claim 8, Kuo et al. teach in figure 10 and related text that the tapered structure has a V-shape.
Regarding claim 9, Kuo et al. teach in figure 10 and related text the tip portion extends within the center pore recess.
Regarding claims 10-11, Kuo et al. teach in figure 10 and related text that the volatile active material comprises Chalcogenide, 
wherein the semiconductor device is a Phase Change Memory (PCM) device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-6 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (7,671,355).
Regarding claims 4-6, Kuo et al. teach in figure 10 and related text substantially the entire claimed structure, as applied to claim 1 above, except forming the first metal of Titanium Nitride and the second metal of Tantalum Nitride, and forming the at least two metals comprises Tantalum Nitride, and forming the at least two metals comprises Titanium Nitride.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal of Titanium Nitride and the second metal of Tantalum Nitride, and to form the at least two metals comprises Tantalum Nitride, and to form the at least two metals comprises Titanium Nitride,
 in Kuo et al.’s device in order to adjust the current flow in the device.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the semiconductor device of Kuo et al. as a switching device in order to enhance the device capabilities.



Response to Arguments
1.	Applicants argue that the claims should not be rejected under 35 U.S.C. 112(f), because “Each of the limitations in issue are self-defining, positively recited elements readily understood by one of ordinary skill in the art”.  

1.	Although applicants itemize the claimed elements with respect to the drawings, such itemization does not clarify to an artisan, who reads the disclosure, as to which elements are claimed.  The disclosure does not explain the structural relationship between the claimed elements.
It is suggested that the disclosure be amended, as outlined by applicant’s itemization, so that an artisan can understand the structural relationships between the claimed elements.

2.	Applicants argue that claim 1 does not involve product by process limitations, because “The containment layer is a layer whose structure confines the structure of volatile active material, in particular during any of a fabrication and an operation of the semiconductor device performed above a threshold temperature. It is the physical arrangement of the containment layer and its placement/arrangement that confines the volatile active material. A distinct resultant structure is produced that has the containment layer confining the volatile active material. These are structural limitations involving positively recited non-means-plus-function elements such as a containment layer, a tapered structure, and a pore-type heater. Each of these elements is further structurally defined in its relationships with other cooperating elements”.


That is, the confinement of the volatile active material is done during a fabrication and an operation of the semiconductor device performed above a threshold temperature.  Although one must consider the structure wherein the volatile active material is confined, one does not have to consider that such confinement is done during a fabrication and an operation of the semiconductor device performed above a threshold temperature.  The confinement can be done not during a fabrication and an operation of the semiconductor device performed above a threshold temperature.   Therefore, the claimed limitation of confining done during a fabrication and an operation of the semiconductor device performed above a threshold temperature is a process limitation. 

3.	The rest of applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new ground of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
4/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800